On Motion for Rehearing.
Eberhardt, Judge.
Plaintiff in error urges that A. H. Massey, Inc. v. Diamond Electric &c. Corp., 106 Ga. App. 121 (1) (126 SE2d 548) requires a result different from that reached in the second headnote. We do not agree. The record in that case discloses that the brief of the evidence was incorporated in the bill of exceptions, following which is a certificate by the trial judge, “Parties consenting, this is to certify that the foregoing is a true complete and correct brief of the evidence . . and following the bill of exceptions itself is an acknowledgment by counsel for the *790defendant in error, “Due and legal service of the within and foregoing bill of exceptions is hereby acknowledged; copy received. We hereby waive notice and an opportunity to be heard on the question of whether or not the bill of exceptions as tendered is correct and complete, and we hereby approve the bill of exceptions as correct and complete as to the averment of fact therein, and we waive the requirements as set out in 1946 Laws, p. 735, provision No. 7 [Code Ann. § 6-908.1].”
It is thus obvious that the parties had consented that the bill of exceptions, including the brief of the evidence, be certified as correct and complete, and that counsel for the defendant in error had further expressly approved it as being so, and had expressly waived notice thereof. Any statement in the opinion to the effect that “No harm is alleged to have resulted to the defendant because of any lack of notice” is obiter. If notice has been waived it must be conclusively presumed that no harm resulted from a lack of it. Moreover, the agreement that the bill of exceptions was correct and complete was binding as to the brief of evidence contained therein.

Motion denied.


Carlisle, P. J., and Russell, J., concur.